internal_revenue_service number release date index number ------------------------------------------------ --------------------------------------- -------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc ps b02 plr-121103-13 date november x ------------------------------------------------------------------------------------------------------ ------------------------ state -------------- a ---- dear ------------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x through affiliated limited_partnerships and disregarded entities is engaged in a variety of business lines which include the mining processing marketing and transportation of various natural_resources through x’s service personnel and operating_assets rin activities a renewable identification_number rin is a character code generated by the producer or importer of renewable fuel which uniquely identifies the batch of renewable fuel and each gallon in that batch the code identifies among other things the company producing the renewable fuel the facility in which the fuel was produced the year in which the fuel was produced and a five digit batch number assigned by the producer the complete rin is assigned to a batch of renewable fuel no later than when ownership of that renewable fuel is transferred to another party the rin must be transferred with the renewable fuel until the point the renewable fuel is blended into a plr-121103-13 conventional fuel or sold in the retail fuel market at which point the rin is separated from the fuel and becomes freely transferrable separate and apart from the renewable fuel x accumulates rins through two unique processes first as a wholesale_distributor of refined products x sells gasoline most of which contains a certain percentage of ethanol x purchases the ethanol feedstock from third-party suppliers with rins already associated with each gallon of ethanol feedstock purchased when x blends the feedstock ethanol into gasoline at facilities that are owned by x the rins previously associated with the ethanol feedstock disassociate and become merchantable second x owns and operates a biodiesel refinery that produces renewable fuel from produces renewable fuel from soy oil animal fats and waste cooking oil for use in blending with traditional diesel products the process of creating biodiesel generates a new rin that associates with each gallon of biodiesel within each batch of biodiesel that is created by x when x blends this biodiesel into conventional fuels at its facilities the rins previously associated with such biodiesel disassociate and become merchantable x accumulates a significant amount of rins that exceed any obligation x has in connection with its renewable volume obligation under the renewable fuel standard program from time to time x sells its excess rins to third parties through a broker involved in trading rins or directly to a producer or importer of conventional fuel x represents that the sale of rins is merely a second revenue stream derived from x’s processing and marketing of a natural resource x requests a ruling that income from the sale of rins resulting from x’s processing and marketing of gasoline and diesel_fuel constitutes qualifying_income under sec_7704 marketing of refined fuels mining activities involved in the development of coal mines and the production of coal involve the use of heavy machinery and advanced equipment which consume substantial quantities of refined fuels such refined fuels must be provided for the machinery and equipment at the mine site either directly by or on behalf of the mining company x earns income from fuel delivery services including the sale of refined fuel and delivery services attendant to the sale provided to coal mining companies in support of the mining of coal x represents that fuel delivery is a critical and necessary part of developing coal mines and producing coal in the regions served by x x further represents that coal production in these regions would terminate or be significantly curtailed if x did not provide fuel delivery services x’s customers typically engage in coal mining operations located far from conventional roads and access points and conventional fuel delivery vehicles cannot be used to service such customers x further represents that the vehicles used plr-121103-13 in the delivery process are specially customized to deliver refined fuels to above-ground tanks and other non-conventional delivery points in remote locations and are not designed or intended to be used for conventional fuel delivery of refined products to retail gas stations x also represents that approximately a of the gross margin earned from marketing refined fuels is directly attributable to the delivery and other related_services associated with marketing refined fuels to customers engaged in mining natural_resources in remote locations with the remainder attributable to the bare supply of refined fuels x requests a ruling that income from the wholesale marketing of refined fuels to customers engaged in the mining of natural_resources that constitute a part of the exploration development mining or production processing and marketing of natural_resources will constitute qualifying_income under sec_7704 law and analysis sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation according to sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or its substantial equivalent sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement of sec_7704 for any_tax year if or more of the partnership’s gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber industrial source carbon dioxide or the transportation or storage of any fuel described in sec_6426 c d or e or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 states plr-121103-13 with respect to marketing of minerals and natural resource eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining the mineral_or_natural_resource by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2nd sess conclusion based solely on the facts submitted and representations made we conclude that x’s gross_income from the sale of rins and x’s refined fuel delivery services provided to customers engaged in the mining of natural_resources excluding any portion of such income derived from the delivery or sale of products to customers who are not engaged in drilling exploration and production or mining activities is qualifying_income within the meaning of sec_7704 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply to the extent that x’s gross_income from the sale of rins is attributable to sales to brokers traders or any other purchasers of rins for the purpose of resale this letter_ruling will not apply in determining whether such income constitutes qualifying_income under sec_7704 to the extent that x’s gross_income from marketing refined fuels in not attributable to its customers’ sec_7704 activities ie to activities of the customer such as drilling exploration and production or mining of a mineral or natural_resources that would generally be expected to produce gross_income that is qualifying_income under sec_7704 regardless of the customer’s federal tax classification this letter_ruling will not apply in determining whether the income that may be derived by x from such other uses constitutes qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent plr-121103-13 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose
